DETAILED ACTION

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
 As of Claim 1: the prior art of record fails to teach or fairly suggest the combination of all the limitations of claim 1 that includes, “a current stabilization circuit configured to supply current to the second amplifier during the CDS operation irrespective of the output signal of the first amplifier, 10wherein the second amplifier comprises: a first transistor coupled between a power supply terminal and a first node: a second transistor coupled between a ground terminal and the first node: a third transistor coupled between a second node and the first node; a charging device coupled between the second node and the ground terminal, 15a fourth transistor coupled between a third node and the first node: and a fifth transistor coupled between the power supply terminal and the third node, wherein the first transistor is actixated in response to the output signal of the first amplifier.”
As of Claims 2-19: Claims 2-19 depend from Claim 1 and are allowed as well.
	As of Claim 20: the prior art of record fails to teach or fairly suggest the combination of all the limitations of claim 20 that includes, “wherein the second amplifier comprises a current stabilization circuit configured to supply current to the second amplifier during the CDS operation irrespective of the output signal of the first amplifier, wherein the second amplifier comprises:  5a first transistor coupled between a power supply terminal and a first node: a second transistor coupled between a ground terminal and the first node: a third transistor coupled between a second node and the first node; a charging device coupled between the second node and the ground terminal; a fourth transistor coupled between a third node and the first node: and  10a fifth transistor coupled between the powver supply terminal and the third node, wherein the first transistor is activated in response to the output signal of the first amplifier.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yanagisawa et al. (US 2006/0001476) teaches current stabilization circuits, current stabilization methods, and solid-state imaging apparatuses, and particularly relates to a current stabilization circuit, a current stabilization method, and a solid-state imaging apparatus using such a current stabilization circuit wherein the current stabilization circuit can supply a stable electric current irrespective of the threshold voltage of a transistor, the power supply voltage, and operating temperature (See paragraph 0003).
Maehashi (US 2017/0318248) teaches  An image capturing apparatus disclosed in Japanese Patent Laid-Open No. 2009-171397 (Patent Literature 1) has a configuration in which each comparator includes a first amplifier and a second amplifier that receives a signal from the first amplifier and outputs a signal indicating the result of comparison between pixel signals and ramp signals. The image capturing apparatus disclosed in Patent Literature 1 starts the comparison between the pixel signals and the ramp signals with the comparator using the 
LEE et al. (US 2015/0042859 A1) teaches A method of operating an image sensor includes generating a plurality of ramping up/down signals, and comparing a correlated double sampled pixel signal produced from an output of a pixel with a correlated double sampled first ramping up/down signal among the plurality of ramping up/down signals in a reset interval. The method further includes comparing the correlated double sampled pixel signal with the correlated double sampled first ramping up/down signal at one sampling time or more in an image interval, and a step of outputting a selected ramping up/down signal among the plurality of ramping up/down signals based on a result of the comparison (See Abstract).
Kim (US 2020/0213548) teaches  an image sensor may include a pixel array including imaging pixel and configured to output a plurality of pixel signals corresponding to incident light, an analog-to-digital converter (ADC) circuit in communication with the pixel array and configured to convert the plurality of pixel signals into at least one digital signal in response to a ramp signal, and a data output circuit configured to latch and amplify the digital signal to output pixel data. The data output circuit may include a line memory configured to latch the digital signal, and output the latched digital signal to a pair of column lines in response to an output control signal, a precharge circuit coupled to the pair of column lines to precharge the pair of column lines with a first precharge voltage level in response to a first precharge signal, a sense amplifier in communication with the line memory to amplify the digital signal on the pair 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEKONNEN D DAGNEW whose telephone number is (571)270-5092.  The examiner can normally be reached on 8:00AM-5:00PM M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEKONNEN D DAGNEW/Primary Examiner, Art Unit 2699